Citation Nr: 1108604	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  06-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2.

2.  Entitlement to service connection for peripheral neuropathy, including as secondary to the diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to April 1989.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions issued in September 2004 and June 2005 from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In July 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  In October 2009, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, diabetes mellitus type 2 had its onset during the Veteran's period of active service.

2.  The evidence of record shows that the Veteran's diagnosed peripheral neuropathy disorder is the result of, or was chronically aggravated by, his service-connected diabetes mellitus type 2.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for diabetes mellitus type 2 have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for the establishment of service connection for peripheral neuropathy secondary to diabetes mellitus type 2 has been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of both service connection claims for diabetes and for peripheral neuropathy at present without detriment to the due process rights of the Veteran.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Also, specific diseases, to include diabetes mellitus type 2 or adult-onset diabetes, have been found to be associated with exposure to certain herbicide agents used in the Republic of Vietnam.  38 C.F.R. § 3.309(e).  As such, if a veteran is found to have been exposed to tactical herbicides during his military service, such as the chemical defoliant commonly known as "Agent Orange," service connection of a disease associated with that exposure is warranted on a presumptive basis even though there is no record of any such disease in service.  Id.; see also 38 C.F.R. § 3.307(a)(6).

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including diabetes mellitus become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Diabetes Mellitus Type 2

The Veteran seeks service connection for diabetes mellitus type 2.  In his written and oral testimony, the Veteran has contended that his diabetes is due to his exposure to Agent Orange while serving aboard the USS KITTY HAWK (CVA-63), which was stationed off the coast of the Republic of Vietnam during the Vietnam conflict, or as a result of his exposure to hazardous environmental agents while a participant in Project Shipboard Hazard and Defense (SHAD), or Project 112, when he was on board the USS GEORGE EASTMAN (YAG 39) from 1962 to 1966.  

With respect to herbicide exposure, the Veteran testified during his Board hearing that he also served on board an unnamed ammunition ship for several months before he joined the crew of the USS KITTY HAWK and that this ship had tied up at different ports in Vietnam.  However, the Veteran conceded that he had never set foot on land in Vietnam (see transcript at pp. 6-8).

As noted in articles submitted by the appellant, Project SHAD was part of a larger effort called Project 112, which was a comprehensive program initiated in 1962 by the Department of Defense (DOD) to protect and defend against potential chemical and biological warfare threats.  Project SHAD encompassed a series of tests by the DOD to determine the vulnerability of U.S. warships to attack with chemical and biological warfare agents and the potential risk to American forces posed by those agents.  An August 2004 electronic mail shows that the DOD verified that the Veteran, while serving aboard the USS GEORGE EASTMAN (YAG 39), had participated in five tests (Eager Belle I, Eager Belle II, Fearless Johnny, Flower Drum I, and Magic Sword), which were part of Operation SHAD.

Service personnel records show that among the Veteran's decorations, he received the Vietnam Cross of Gallantry, the Republic of Vietnam Campaign Medal, Vietnam Service Medal and Ribbon with Two Bronze Stars for service in the Vietnam theater of operations aboard the USS KITTY HAWK from December 1965 to June 1966.  His DD 214 form indicated that the Veteran was a naval boiler operator for much of his active service.

July 1977 service treatment records revealed that the Veteran was seen for a months-long complaint of general malaise.  The examiner noted that the Veteran's father had a history of being a diabetic and took insulin.  A laboratory result reported a trace amount of glucose and the examiner at the naval clinic noted a repeat lab test would be undertaken to rule out diabetes.  A diabetes recheck is noted on the following day, but the results were not ready when the examiner made his notation.  

An April 1979 reenlistment examination revealed no abnormalities or defects related to diabetes.  

A September 1987 laboratory test showed a glucose level of 97.  

The Veteran's March 1989 discharge examination revealed no diagnosis of diabetes mellitus or any notation of any defect associated with the Veteran's blood sugar levels.

Post-service, an October 1999 private treatment record of Dr. W.D.F. showed an impression of diabetes.  Other medical records from Dr. W.D.F. from October 1999 to April 2002 show treatment for diabetes mellitus type 2.  

Private medical records of Dr. R.H.M. dated from April 2003 to April 2004 also show treatment of the Veteran for diabetes.  

In April 2005 the Veteran was provided a general VA examination in which the examiner noted that the Veteran had been on Glucophage which was discontinued due to diarrhea, that both his parents had diabetes, and that the Veteran had a history of non-insulin dependent diabetes mellitus type 2 "for the past few years."

The Veteran was seen in June 2005 to establish care at VA facilities.  The nurse practitioner assessed asymptomatic non-insulin dependent diabetes mellitus.  She prescribed daily Glucotrol, a special diabetic diet, daily exercise and weight control.  The only indication of history was a notation that both of the Veteran's parents had diabetes.  

VA medical records dated from June 2005 to November 2010 show that the Veteran was treated for diabetes.

In May 2006 the Veteran was provided another VA examination for his diabetes.  This examiner reported the onset of the Veteran's diabetes as 1991 when he had numbness of the feet and hands and was found to be diabetic by a blood test.  This examiner declined to provide a medical opinion as to the etiology of the Veteran's diabetes because he said that he could not do so without resort to speculation.

The same day the Veteran was provided another VA examination related to his peripheral nerves.  This examiner noted a history of non-insulin dependent diabetes mellitus "which was diagnosed probably in 1999."  

The Veteran underwent a VA examination in March 2010 as a result of the Board's October 2009 remand.  The Veteran told the examiner that while still in service and stationed in New Orleans in 1987 or 1988 he was seen at a medical facility at Keesler Air Force Base due to symptoms of fatigue.  He said that an elevated fasting plasma glucose level of about 149 was found and that he had a follow-up test at Keesler, but did not recall the results.  He was not diagnosed with, or treated for, diabetes at that time.  The March 2010 VA examiner reported, however, that if this episode was true and could be confirmed by service treatment records then it was at least as likely as not that the Veteran actually had diabetes at that time.  

The March 2010 examiner also noted that the Veteran had been diagnosed with diabetes in approximately 1992 by a private doctor in Tioga, Louisiana, and that was when he began treatment with Glucophage.  The examiner diagnosed non-insulin dependent diabetes mellitus type 2, peripheral neuropathy of both upper and lower limbs, and stage 3 diabetic nephropathy.  The examiner opined that it was not at least as likely as not that the Veteran's currently diagnosed diabetes was related to exposure to chemicals, agents, stimulants, tracers, and decontaminants, including those associated with Project SHAD, because his review of the fact sheets for the agents involved in the tests in which the Veteran participated revealed no long-term effect that caused diabetes mellitus.  The examiner also opined that because the Veteran's service treatment records found in the claims file did not show abnormal glucose levels during service, he could not find that there was a positive nexus between the Veteran's diabetes and his period of active service.  However, the examiner also opined that if the Veteran's high blood sugar level test at Keesler could be supported, such would indicate the presence of diabetes during service.

During his July 2009 Board hearing the Veteran testified that he was diagnosed with diabetes several years after his discharge from active duty, perhaps three years after discharge.  He also said that he thought he had diabetes while in service because two or three times during testing he was told there was a trace of glucose (see transcript at pp. 8-10).

Based upon a review of all the evidence of record, the Board finds that service connection for diabetes mellitus type 2 is warranted in this case.  Initially, the Board notes that since the Veteran concedes that he never served on the land within the borders of the Republic of Vietnam, he is not eligible for presumptive service connection for diabetes mellitus type 2, based on exposure to herbicides under the provisions of 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding foot-on-land rule to be permissible statutory interpretation), cert. denied, 129 S. Ct. 1002 (2009). 

Further, while there is no specific statute or regulation pertaining to the development of claims alleging participation in Project SHAD, the Veterans Health Care, Capital Asset, and Business Improvement Act of 2003, Public Law 108-170, provides participating veterans with a thorough clinical evaluation and enhanced access to enrollment in the VA Health Care System, to include VA health care at no cost for any illness possibly related to their participation in that project.  Correspondence dated in March 2004 reveals that the Veteran was notified of this VA health care benefit.

VHA Directive 2004-016 (April 15, 2004) states that the DOD has provided VA with declassified information concerning the test name, date, location and ship involved; the names and service numbers of the participating veterans; and identification of the exposure types.  Information concerning the ships involved is published at http://www1.va.gov/shad/.  DOD estimates 6,000 veterans were involved, and has provided VA with the names of approximately 5,000 veterans who participated in the tests.  The VBA has contacted those individuals, including this Veteran.  

According to an August 2004 electronic mail found in the claims file the Veteran was a participant in Project SHAD, was on board the USS GEORGE EASTMAN, one of the ships involved in SHAD testing, and participated in the five tests noted above.  It also was noted that during Project SHAD the Veteran had been exposed to bacillus globigii, sarin nerve simulants, serratia marscescens, calcfluor, zinc cadmium sulfate, E. coli, sarin, and VX nerve gas.  However, the March 2010 VA examiner reviewed all of this material and determined that the Veteran's currently diagnosed diabetes mellitus was not related to his participation in Project SHAD.

Though the two theories the Veteran relied on for service connection (herbicide exposure and participation in Project SHAD) are not in his favor, service connection on a direct basis must also be analyzed.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted above, the Veteran currently is diagnosed with diabetes mellitus type 2 as well as several diabetic complications.  Accordingly, the first requirement for service connection is met as the Veteran has been diagnosed with a current disability.

Regarding the second requirement for establishing service connection, service treatment records, including his discharge examination, are negative for any reference to a diagnosed diabetic condition.  However, the Board also finds competent and credible the lay evidence as set forth above as to the onset of the Veteran's diabetic disease.  Viewing the evidence noted above most favorably in favor of the Veteran, the onset of his diabetes occurred near the end of his 27-year career in the Navy and he was formerly diagnosed in 1991 or 1992 by history, within a short time of his discharge from active duty in April 1989.  

The United States Court of Appeal for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Board finds that the Veteran's testimony about the onset of his diabetes during his Board hearing and in various VA examinations is credible.  Subjective or lay evidence can be probative for purposes of establishing service connection especially when, as here, pertinent service treatment records appear to be missing from the claims file and the lay evidence is bolstered by various VA examiners who, in their professional expertise, apparently considered the Veteran's subjective evidence credible history.  

The Board notes that the RO was informed in a June 2006 document that the Navy had no additional service treatment records for the Veteran's file.   In an April 2008 memorandum the RO also formally determined that there were service treatment records missing from the first four years of the Veteran's active duty and that such could not be obtained.  Therefore, in this case the Board finds that any current attempt to obtain two or more service treatment records related to the Veteran's glucose testing in 1987 or 1988 from a medical facility at Keesler Air Force Base would be futile.  In this case, the Board finds that the lay statements of the Veteran made to the undersigned and to various VA examiners which described the onset and chronicity of his diabetes as first manifesting during his period of active service with a diagnosis following in 1991 or 1992 are credible and supported by subsequent diagnosis and the March 2010 VA examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006) (discussing that competent and credible lay evidence alone can be sufficient to establish that the symptoms of a chronic disease arose in service).  Therefore, the Board finds that the second requirement for service connection is also met for this claim.  

With respect to the third requirement, the Board notes the March 2010 opinion of the VA examiner who said that the Veteran's diabetes was at least as likely as not caused by or related to his period of active service if support were found for the Veteran's account of blood sugar level testing at Keesler in 1987 or 1988.  As noted above, a search for additional service treatment records at this point would prove futile.  In view of the Board's finding that the Veteran's lay testimony about the onset of his disease is credible, the Board also finds that the lay evidence of the Veteran, his 27-year career in the Navy, his history with both parents being diabetic, and the severity of his diabetic complications which arose from his disease all support the probity of the March 2010 VA examiner's contingent medical nexus opinion.  The Board finds that this opinion is highly probative evidence in support of service connection.  It was based on current examination results, an accurate review of the medical record, and a credible evaluation of the Veteran's history.  

The Board finds that under the circumstances of this case and upon granting the Veteran the benefit of the doubt, the October 2010 VA medical opinion, when taken together with the credible lay evidence of the Veteran concerning the onset of diabetes, are sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed diabetes mellitus type 2 and his period of active military service.  Further inquiry could be undertaken with a view towards development of the claim.  However, resolving all reasonable doubt in the Veteran's favor, the Board further finds that the third requirement for service connection for diabetes mellitus type 2 is met in this case.  

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that service connection is warranted for the Veteran's diabetes mellitus type 2.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for his claim, the claim for service connection for diabetes mellitus type 2 is granted.




Peripheral Neuropathy

The Veteran essentially seeks service connection for peripheral neuropathy as secondary to his diagnosed diabetes mellitus type 2.

Service treatment records revealed no treatment or diagnosis of peripheral neuropathy.  A July 1977 service treatment record noted that he reported to sick bay aboard ship with complaints of pain and cramps in his lower extremities and neck.  Subsequently he was evaluated for general malaise.  His March 1989 discharge examination revealed no abnormalities of the upper or lower extremities.

Post-service, private treatment records from Dr. W.D.F., dated from October 1999 to April 2002, and from Dr. R.H.M., dated from April 2003 to April 2004, revealed treatment for peripheral neuropathy.  An April 2003 record revealed a diagnosis by Dr. R.H.M. of diffuse motor and sensory neuropathy most likely secondary to diabetes.  

The April 2005 VA examiner noted a history of diabetic neuropathy mainly involving the bilateral lower extremities.  

A June 2005 VA medical record noted that the Veteran was not sure how long he had had polyneuropathy.

The Veteran underwent a VA examination for peripheral nerves in May 2006 in which the examiner noted a private diagnosis of sensorimotor diabetic peripheral neuropathy and right carpal tunnel syndrome based on private records dated in December 2003 and April 2004.  The Veteran complained of constant aching, numbness and burning pain in both feet for the past five to six years and of numbness in all the fingers of both hands for the past three to four years.  Sensory examination revealed decreased pinprick in both feet and a markedly impaired vibratory sensation and a decreased pinprick in some of his fingers and right thumb.  Diagnosis was diabetic peripheral neuropathy involving both lower extremities and both hands as well as superimposed right carpal tunnel syndrome.  

In his March 2010 VA examination undertaken as a result of the Board's October 2009 remand, it was noted that the Veteran's symptoms of peripheral neuropathy began about seven years before and had become progressively worse.  Examination showed peripheral neuropathy of the upper and lower extremities.  The March 2010 VA examiner found that peripheral neuropathy was a complication of the Veteran's diabetes mellitus because of the duration of the Veteran's diabetes.  

Based on the evidence of record the Board finds that service connection for peripheral neuropathy is warranted as secondary to the Veteran's service-connected diabetes mellitus type 2.  As noted above, the Veteran has been diagnosed with peripheral neuropathy of both the lower and upper extremities since service.  Since in the previous section of this decision the Board granted service connection for diabetes mellitus type 2, secondary service connection is available for this claim if there is evidence that the peripheral neuropathy was either caused by or aggravated by a service-connected disability.  The reports of both the April 2005 and March 2010 VA examinations demonstrate that the Veteran's peripheral neuropathy of his upper and lower extremities was due to his now service-connected diabetes mellitus type 2.  Therefore, secondary service connection for peripheral neuropathy is warranted.


Conclusion

Accordingly, the Board finds that granting the Veteran the benefit of the doubt, service connection for diabetes mellitus type 2 and secondary service connection for peripheral neuropathy are warranted in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for diabetes mellitus type 2 is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for peripheral neuropathy, including as secondary to the diabetes mellitus, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


